Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shichman et al US 5,322,161 in view of Zeiner et al US 2017/0056018 in further view of Dacey US 2017/0290634.

Regarding claim 1, Shichman discloses a packaging assembly (10) for a surgical stapler (41), wherein the packaging assembly comprises:
(a) an outer tray (panels 30 and 20 form the outer tray area which surrounds the inner tray and pouch area) ; (b) a pouch (25) having a top layer, a bottom layer, and an interior between the top and bottom layers (the space between panels 20 and 30 defines pouch 25 occupied by inner tray 40; col.3 lines 50-60), 

    PNG
    media_image1.png
    505
    737
    media_image1.png
    Greyscale

But fails to explicitly teach that the package is explicitly configured for loading a buttress assembly onto an end effector of a surgical stapler, Shichman teaches that the package can be modified to other devices but doesn’t not disclose a buttress applicator,
However Zeiner teaches packaging a buttress applicator in a hermetically sealed pouch (2120; figs 24-25).
Therefore it would have been obvious to one having ordinary skill in the art to configure the packaging for the intended purpose of packaging a buttress applicator since the packaging of Shichman teaches packaging of an entire surgical stapling apparatus, and it would have been obvious to try having a 

    PNG
    media_image2.png
    323
    429
    media_image2.png
    Greyscale

Shichman in view of Zeiner teaches packaging a buttress applicator but fails to explicitly teach wherein the inner tray includes a base and a flap hingedely coupled with the base, wherein the base is configured to retain the applicator, wherein the flap is rotatable relative to the base between a closed position and an open position, wherein the flap in the closed position is configured to expose at least a portion of the applicator within the base.
However Dacey teaches packaging of a surgical instrument, including an inner tray which is disposed within an outer packaging sleeve 60 Fig. 9H, and an inner tray 54 of a package 50 which holds a medical device 52; fig.8; par 0108, and further teaches a hingedely coupled flap 58 disclosed as a retainer sleeve which covers only a portion of the medical device when in the closed position as seen in figures 4-5b which show the movement at a hinge portion 160a,b; and further in figure 9a and 9b which show the open position and closed positions of the retaining flap surrounding the medical device, and leaving at least a portion of the device visible in figure 9b; par 0122-0126; 0132-0133. 
Therefore it would have been obvious to have modified the buttress packaging as taught by Shichman as modified by Zeiner with the hingedely attached retainer flap to an inner try portion of the packaging in order to have packaging that can hold medical equipment in place and accommodate a 

    PNG
    media_image3.png
    532
    618
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    586
    652
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    459
    507
    media_image5.png
    Greyscale

Regarding claim 2, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the outer tray (20, 30) is configured to protect the bottom layer of the pouch (25) from damage by fitting closely against the bottom layer of the pouch (space between the upper panel and lower panel seal and protect the pouch and inner tray rea which fits closely; Shichman col.3 line 50-col.4 line 65; fig.2).
Regarding claim 3, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the pouch is made of foil (Shichman col.1 lines 15-24; col. 4 lines 43-60).
Regarding claim 4, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the top layer of the pouch and the bottom layer of the pouch are each 
Regarding claim 5, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the inner tray (40) is further configured to selectively retain the applicator (selectively retains the surgical device 41; and is capable of taking different forms; Shichman col.4 lines 39-42).
Regarding claim 6, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the inner tray comprises a base 40, but fails to explicitly teach a flap, and a living hinge connecting the flap with the base.
However Dacey teaches packaging of a surgical instrument, including an inner tray which is disposed within an outer packaging sleeve 60 Fig. 9H, and an inner tray 54 of a package 50 which holds a medical device 52; fig.8; par 0108, and further teaches a hingedely coupled flap 58 disclosed as a retainer sleeve which covers only a portion of the medical device when in the closed position as seen in figures 4-5b which show the movement at a living hinge portion 160a,b; and further in figure 9a and 9b which show the open position and closed positions of the retaining flap surrounding the medical device, and leaving at least a portion of the device visible in figure 9b; par 0122-0126; 0132-0133. 
Therefore it would have been obvious to have modified the buttress packaging as taught by Shichman as modified by Zeiner with the hingedely attached retainer flap to an inner try portion of the packaging in order to have packaging that can hold medical equipment in place and accommodate a sterilization process while making the package easy to assemble and lower the cost of materials and complexity of the package (par 0004-0005)

Regarding claim 7, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the base 40 is configured to selectively retain the applicator 41, but fails to explicitly teach wherein in the closed position the flap at least partially covers the applicator when the applicator is selectively retained within the base

Therefore it would have been obvious to have modified the buttress packaging as taught by Shichman as modified by Zeiner with the hingedely attached retainer flap to an inner try portion of the packaging in order to have packaging that can hold medical equipment in place and accommodate a sterilization process while making the package easy to assemble and lower the cost of materials and complexity of the package (par 0004-0005)

Regarding claim 10, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the inner tray (40) is configured such that a first end of the applicator is only positionable within the tray facing one way (inner tray is a vacuum form tray which conforms to the device which is being packaged, because this is the structure of the inner tray, once the tray is formed around the object, it will only fit in 1 direction; Shichman fig.2).
Regarding claim 11, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the inner tray comprises an area on an outer surface of the inner tray, wherein the area is configured to selectively retain the desiccant material such that the desiccant material does not contact the applicator (desiccant material 50 can be loosely placed or adhesively secured to the pouch area of the packaging; Shichman col.4 lines 30-38).
Regarding claim 12, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein Shichman in view of Zeiner teaches the inner tray 40 comprises a base configured to selectively retain the applicator 41, but fails to teach wherein the inner tray comprises 
However Dacey teaches packaging of a surgical instrument, including an inner tray which is disposed within an outer packaging sleeve 60 Fig. 9H, and an inner tray 54 of a package 50 which holds a medical device 52; fig.8; par 0108, and further teaches a hingedely coupled flap 58 disclosed as a retainer sleeve which covers only a portion of the medical device when in the closed position as seen in figures 4-5b which show the movement at a hinge portion 160a,b; and further in figure 9a and 9b which show the open position and closed positions of the retaining flap surrounding the medical device, and leaving at least a portion of the device visible in figure 9b; par 0122-0126; 0132-0133. 
Therefore it would have been obvious to have modified the buttress packaging as taught by Shichman as modified by Zeiner with the hingedely attached retainer flap to an inner try portion of the packaging in order to have packaging that can hold medical equipment in place and accommodate a sterilization process while making the package easy to assemble and lower the cost of materials and complexity of the package (par 0004-0005)

Regarding claim 14, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the inner tray comprises a molded plastic (inner tray is a vacuum form tray which conforms to the device which is being packaged, because this is the structure of the inner tray, once the tray is formed around the object, it will only fit in 1 direction; Shichman fig.2).
Regarding claim 15, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the desiccant material comprises a paperboard (silica gel is used as a preferred material but also discloses that many suitable desiccant materials are known; Shichman col.6 lines 18-21).
Regarding claim 16, discloses a packaging assembly, wherein the packaging assembly comprises: (a) an outer tray (20,30); (b) an inner tray (40) configured to selectively retain an applicator (surgical device 41),; and (c) an impermeable material positionable between the outer tray and the 
But fails to explicitly teach that the package is explicitly teach wherein the applicator is configured for selectively retaining the one or more buttresses, and for loading the one or more buttresses onto an end effector of the surgical stapler, Shichman teaches that the package can be modified to other devices (col.4 lines 39-42) but doesn’t not disclose a buttress applicator,
However Zeiner teaches packaging a buttress applicator configured for retaining one or more buttresses in a hermetically sealed pouch (2120; figs 24-25).
Therefore it would have been obvious to one having ordinary skill in the art to configure the packaging for the intended purpose of packaging a buttress applicator since the packaging of Shichman teaches packaging of an entire surgical stapling apparatus, and it would have been obvious to try having a formed skin package with a sealed and formed plastic and foil materials to effectively package, ship and maintain sterile conditions. 
Shichman in view of Zeiner teaches packaging a buttress applicator but fails to explicitly teach wherein the inner tray includes a base and a flap hingedely coupled with the base, wherein the base is configured to retain the applicator, wherein the flap is rotatable relative to the base between a closed position and an open position, wherein the flap in the closed position is configured to expose at least a portion of the applicator within the base.
However Dacey teaches packaging of a surgical instrument, including an inner tray which is disposed within an outer packaging sleeve 60 Fig. 9H, and an inner tray 54 of a package 50 which holds a medical device 52; fig.8; par 0108, and further teaches a hingedely coupled flap 58 disclosed as a retainer sleeve which covers only a portion of the medical device when in the closed position as seen in figures 4-5b which show the movement at a hinge portion 160a,b; and further in figure 9a and 9b which show the 
Therefore it would have been obvious to have modified the buttress packaging as taught by Shichman as modified by Zeiner with the hingedely attached retainer flap to an inner try portion of the packaging in order to have packaging that can hold medical equipment in place and accommodate a sterilization process while making the package easy to assemble and lower the cost of materials and complexity of the package (par 0004-0005)
Regarding claim 17, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 16, wherein the outer tray is configured to protect the impermeable material from damage (figs. 2-3; Shichman col.3 line 50-col.4 lines 65).
Regarding claim 18, Shichman discloses a method for packaging, the method comprising: (a) positioning the applicator within a base of an inner tray (positioning device 41 into inner tray 40); (b) securing a movable flap in a closed positioned (securing flap extension 28), wherein in the closed position the movable flap is retained against the base of the inner tray by one or more fastening features (retained/fastened by adhesive col.3 line 65- col.4 line 5); (c) positioning the inner tray (40) with the applicator (41) between a first foil layer (20) and a second foil layer (30); and (d) attaching the first foil layer with the second foil layer to define a foil assembly that surrounds the inner tray (40) with the applicator (41) to create a hermetic seal around the inner tray with the applicator (panels 20 and 30 which form a pouch 25 made of a hermetically sealed foil laminate material to keep the contents of the retained surgical device sterile; figs. 2-3; col.3 line 50-col.4 lines 65).
But fails to explicitly teach that the package is explicitly teach wherein the applicator is configured for selectively retaining the one or more buttresses, and for loading the one or more buttresses onto an end effector of the surgical stapler, Shichman teaches that the package can be modified to other devices (col.4 lines 39-42) but doesn’t not disclose a buttress applicator,
However Zeiner teaches packaging a buttress applicator configured for retaining one or more buttresses in a hermetically sealed pouch (2120; figs 24-25).

Shichman in view of Zeiner teaches packaging a buttress applicator but fails to explicitly teach wherein the inner tray includes a base and a flap hingedely coupled with the base, wherein the base is configured to retain the applicator, wherein the flap is rotatable relative to the base between a closed position and an open position, wherein the flap in the closed position is configured to expose at least a portion of the applicator within the base.
However Dacey teaches packaging of a surgical instrument, including an inner tray which is disposed within an outer packaging sleeve 60 Fig. 9H, and an inner tray 54 of a package 50 which holds a medical device 52; fig.8; par 0108, and further teaches a hingedely coupled flap 58 disclosed as a retainer sleeve which covers only a portion of the medical device when in the closed position as seen in figures 4-5b which show the movement at a hinge portion 160a,b; and further in figure 9a and 9b which show the open position and closed positions of the retaining flap surrounding the medical device, and leaving at least a portion of the device visible in figure 9b; par 0122-0126; 0132-0133. 
Therefore it would have been obvious to have modified the buttress packaging as taught by Shichman as modified by Zeiner with the hingedely attached retainer flap to an inner try portion of the packaging in order to have packaging that can hold medical equipment in place and accommodate a sterilization process while making the package easy to assemble and lower the cost of materials and complexity of the package (par 0004-0005)

Regarding claim 19, Shichman in view of Zeiner and Dacey substantially teaches the method of claim 18, further comprising positioning the foil assembly containing the inner tray with the applicator 
Regarding claim 20, Shichman in view of Zeiner and Dacey substantially teaches the method of claim 18, wherein positioning the applicator within a base of the inner tray (40) comprises orienting the applicator in one direction so that the applicator sits flat within the base of the inner tray and allows the flap (28) to properly close (inner tray is a vacuum form tray which conforms to the device which is being packaged, because this is the structure of the inner tray, once the tray is formed around the object, it will only fit in 1 direction; Shichman fig.2).


Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shichman et al US 5,322,161 in view of Zeiner et al US 2017/0056018 in view of Dacey US 2017/0290634 in further view of Debbs et al. US 6,622,864.
Regarding claim 8, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, but fails to teach wherein the inner tray further comprises at least one fastening feature configured to selectively connect the flap with the base.
However Debbs teaches a moisture resistant package for storing sterile items including a flap 82 connected at a hinged portion shown as 33 where the adhesive interpreted as at least one fastening feature selectively connect the flap 82 with the base on the peripheral edge retains the lid with flap 82 to the tray base and where it stay attached creates a hinged portion as seen in figures 7-8; col.4 line 53-col.5 line 3.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to have modified the packing assembly as taught by Shichman in view of Zeiner which teaches a sterile vacuum packaging with multiple tray areas which hold a buttress applier with the lid as taught by Debbs which has a flap to pull open the lid portion and a peripheral edge that creates a hinged area where the lid isn’t fully removed and retains the flap to the base.

    PNG
    media_image6.png
    507
    382
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    351
    399
    media_image7.png
    Greyscale

Regarding claim 9, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 8, wherein Shichman fails to explicitly teach the at least one fastening feature comprises first and second fastening members configured to engage one another when the flap is in the closed position when the applicator is properly positioned within the base, and wherein the first and second fastening members are further configured to not engage one another when the applicator is improperly positioned within the base.
However Debbs teaches a moisture resistant package for storing sterile items including a flap 82 connected at a hinged portion shown as 33 where the adhesive interpreted as at least one fastening feature selectively connects the flap 82 with the base on the peripheral edge retains the lid with flap 82 to the tray base and where it stay attached creates a hinged portion as seen in figures 7-8; col.4 line 53-col.5 line 3, and further the adhesive fastening occurs at each side of the tray and where each of these sides is another fastened feature.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to have modified the packing assembly as taught by Shichman in view of Zeiner which teaches a sterile vacuum packaging with multiple tray areas which hold a buttress applier with the lid as taught by Debbs which has a flap to pull open the lid portion and a peripheral edge that creates a hinged area where the lid isn’t fully removed and retains the flap to the base.
Regarding claim 13, Shichman in view of Zeiner and Dacey substantially teaches the packaging assembly of claim 1, wherein the inner tray comprises a flap having a peninsula portion configured for grasping when opening the flap.
However Debbs teaches a moisture resistant package for storing sterile items including a flap 82 interpreted as a peninsula portion for grasping when opening the flap figures 7-8.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to have modified the packing assembly as taught by Shichman in view of Zeiner which teaches a sterile vacuum packaging with multiple tray areas which hold a buttress applier with the lid as taught by Debbs which has a flap to pull open the lid portion and a peripheral edge that creates a hinged area where the lid isn’t fully removed and retains the flap to the base.
Response to Arguments
Applicant’s arguments, see remarks, filed 1/06/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dacey US 2017/0290634.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731